Citation Nr: 1039589	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  06-09 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for degenerative disc 
disease and osteophytosis of the lumbar spine with left lower 
extremity radiculopathy, to include as secondary to hepatitis C.

3.  Entitlement to service connection for a thyroid disorder, to 
include as secondary to hepatitis C.

4.  Entitlement to service connection for rheumatoid arthritis, 
to include as secondary to hepatitis C.


REPRESENTATION

Appellant represented by:	Attorney Gary P. Falkowitz


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1974 to October 1978.

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2005 rating decision of the above Department of 
Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge 
at a Travel Board hearing at the above VARO in October 2008; a 
transcript is of record.

This claim was previously before the Board in December 2008, at 
which time the Board remanded it for additional development.  The 
requested development has been completed, and the claim is 
properly before the Board for appellate consideration.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2010).





FINDINGS OF FACT

1.  The competent and probative evidence of record preponderates 
against a finding that hepatitis C is related to active military 
service or any incident thereof.

2.  The competent and probative evidence of record preponderates 
against a finding that degenerative disc disease and 
osteophytosis of the lumbar spine with left lower extremity 
radiculopathy is related to active military service or any 
incident thereof, and arthritis was not manifested within a year 
of active service.

3.  The competent and probative evidence of record preponderates 
against a finding that a thyroid disorder is related to military 
service or any incident thereof. 
 
4.  The competent and probative evidence of record preponderates 
against a finding that rheumatoid arthritis is related to 
military service or any incident thereof, and arthritis was not 
manifested within a year of active service.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.303, 3.304 (2010).  

2.  Degenerative disc disease and osteophytosis of the lumbar 
spine with left lower extremity radiculopathy was not incurred in 
or aggravated by service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

3.  A thyroid disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 
3.310.  

4.  Rheumatoid arthritis was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
attorney of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
and, as discussed below, the Board has found none.

In March 2005, September 2005, and February 2009 VA sent the 
Veteran letters informing him of the types of evidence needed to 
substantiate his claim and its duty to assist him in 
substantiating his claim under the VCAA.  The letters informed 
the Veteran that VA would assist him in obtaining evidence 
necessary to support his claim, such as medical records, 
employment records, or records from other Federal agencies.  He 
was advised that it is his responsibility to provide or identify, 
and furnish authorization where necessary for the RO to obtain, 
any supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was also 
asked to submit evidence and/or information in his possession to 
the RO.

The Board finds that the content of the letters provided to the 
Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  In addition, the May 2005 rating decision, January 2006 
SOC, July 2006 SSOC, May 2007 SSOC, November 2007 SSOC, April 
2008, and November 2009 SSOC explained the basis for the RO's 
action, and the SOC and SSOCs provided him with additional 
periods to submit more evidence.  It appears that all obtainable 
evidence identified by the Veteran relative to his claim has been 
obtained and associated with the claims file, and that neither he 
nor his attorney has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  This requirement was 
fulfilled in a March 2006 letter which VA sent to the Veteran.

The RO did not afford the Veteran a VA examination for 
degenerative disc disease and osteophytosis of the lumbar spine 
with left lower extremity radiculopathy, a thyroid disorder, and 
rheumatoid arthritis on the basis that there is already 
sufficient medical evidence to decide the claim, and the Board 
agrees.  In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the 
Court reviewed the criteria for determining when an examination 
is required by applicable regulation and how the Board applies 38 
C.F.R. § 3.159(c).  The three salient benchmarks are: competent 
evidence of a current disability or recurrent symptoms; 
establishment of an in-service event, injury, or disease; and 
indication that the current disability may be associated with an 
in-service event.  While the Veteran had been diagnosed with 
degenerative disc disease and osteophytosis of the lumbar spine 
with left lower extremity radiculopathy, a thyroid disorder, and 
rheumatoid arthritis, there is no indication that they are 
associated with an in-service event, as discussed below in 
detail.  Therefore, the Board finds that the evidence of record 
does not trigger the necessity of an examination in order to 
decide the claim on the merits.  See 38 C.F.R. § 3.159(c).

Accordingly, we find that VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of Appeals 
for Veteran Claims has held that such remands are to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II.  Relevant Law, Factual Background and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.303(a) (2010).  Service connection may be granted for disease 
that is diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for a claimed disorder, 
the following must be shown:  (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  

Under § 3.303(b), an alternative method of establishing the 
second and/or third Caluza element is through a demonstration of 
continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 
488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances lay 
evidence of a nexus between the present disability and the 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. 
West, 12 Vet. App. 498, 253 (1999) (lay evidence of in-service 
incurrence is sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

As provided by 38 U.S.C. § 1154(a), VA is required to give "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability or death benefits.  Citing 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit has stated that competent medical evidence is not 
required when the determinative issue in a claim for benefits 
involves either medical etiology or a medical diagnosis.  
Instead, under section 1154(a) lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when a lay 
person is competent to identify the medical condition, the lay 
person is reporting a contemporaneous medical diagnosis, or lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. Sept. 14, 2009)

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation in service will permit service connection.  To show 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When the 
disease identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  38 
C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served ninety 
days or more of active military service, and certain chronic 
diseases, such as arthritis, become manifest to a degree of 10 
percent or more within one year after the date of separation from 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309(a) 
(2010).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic manifestations 
of the disease to the required degree during that time.  Id.

A.  Hepatitis C

The Veteran claims that his hepatitis C was caused by air gun 
inoculations that he received during service and that the flu-
like symptoms he had during service were due to hepatitis C.

The service treatment records (STRs) show that at the Veteran's 
enlistment examination in September 1974 he was noted to have 
identifying body marks, scars, and/or tattoos.  During active 
service the Veteran was treated multiple times for chest 
congestion or other flu-like symptoms.  At his discharge 
examination in August 1978 he was noted to have tattoos on the 
right forearm, the left upper arm, the left forearm, and the left 
dorsal forearm.  The STRs do not show any diagnosis of hepatitis.  
The board notes that hepatitis C was not discovered until after 
the Veteran's service.   

The post-service treatment records show that at December 2003 VA 
treatment it was noted that the Veteran had a chronic history of 
hepatitis C virus.  January 2004 VA treatment records indicate 
that the Veteran had two tattoos in the mid-1970s.  The Veteran 
wrote on a copy of the treatment notes that they were done by 
himself before service.  It was also noted that he did not use 
intravenous (IV) drugs and that he snorted cocaine in the mid 
1970s.  The Veteran noted that this was during service.  His 
sexual contact was noted to be "not many."  August 2004 VA 
treatment records indicate that the Veteran had a genotype of 1 
and a virus load of 516,000 IU/ml.  It was noted that the 
Veteran's normal aspartate aminotransferase /alanine 
aminotransferase and risk factors 30 years ago suggest that he 
had mild disease.

The Veteran was followed by A.N.A., M.D., a private 
gastroenterologist, beginning in May 2005.  A May 2005 biopsy of 
the liver showed chronic hepatitis consistent with hepatitis C.  
There was stage I portal fibrosis, grade 1 portal inflammation 
and grade 1 lobular inflammation.  August 2005 treatment notes 
indicate that the Veteran was to receive Pegasys interferon 
injections.  

B.D.C., M.D., a private physician, wrote in September 2005 that 
he had reviewed the Veteran's STRs and that the Veteran was in 
good health when he entered service and that the records showed 
no history of drug use.  Tattoos during military service were 
noted by Dr. C to be a risk factor for hepatitis C.  Dr. C 
continued that sterile techniques were not often used in the 
1970s and that this could have led to the transmission of 
hepatitis C to the Veteran.  Dr. C noted that the Veteran's STRs 
indicate multiple vaccines, which included administration by air 
guns.  Attachments to Dr. C's letter include an abstract of a 
journal article indicating that the use of air guns for 
vaccinations can cause hepatitis to spread.  Dr. C wrote that the 
Veteran was diagnosed with hepatitis C in November 2003, that the 
Veteran was infected during military service, and that the 
infection was service connected.  The lack of treatment during 
military service was not surprising because when a person becomes 
affected with hepatitis C there are usually no symptoms at first.  
Dr. C noted that ten percent of Vietnam era Veterans are infected 
with hepatitis C and many of them have severe liver damage from 
the virus.  Some of those infected were IV drug users but many, 
like the Veteran, have no risk factor for infection except for 
military service.  Finally, Dr. C noted that he was board 
certified in internal medicine and gastroenterology and that he 
has treated more than 3,000 patients for chronic hepatitis C, 
including 318 at a VA medical center.    

In March 2007 the Veteran had a VA examination for hepatitis C 
with D.R., M.D.  It was noted that he had been treated recently 
for 48 weeks with Ribavirin and interferon.  The Veteran did not 
have colicky abdominal pain but he had right upper quadrant pain 
without distention.  The Veteran did not have nausea, vomiting, 
depression or anxiety but did have fatigue, weakness, and 
multiple joint complaints in the hands, hips and knees.  There 
was not chronic liver disease.  Positive risk factors for 
hepatitis were tattoos in the 1970s, snorting cocaine in the 
1970s, alcohol abuse in the 1970s, and a history of air injection 
vaccinations while in the military.  The Veteran was cryoglobulin 
positive.  Dr. R noted that the STRs did not show treatment for 
hepatitis and that the Veteran did not have a history of jaundice 
or dark urine, right upper quadrant pain, malaise or any other 
symptoms of hepatitis, and that he was not treated for any 
symptoms of hepatitis.  Furthermore, the Veteran had not been 
treated for any symptoms of hepatitis in service.

On examination the Veteran had no evidence of ascites, and it was 
noted that his weight had been stable between 161 and 178 since 
discharge from the military.  There was no evidence of 
malnutrition, but he complained of "no appetite" and he had 
pain in the right upper and left upper quadrants of his abdomen.  
Liver size was normal on physical examination and there were no 
superficial abdominal veins.  The Veteran had normal muscle 
strength without atrophy and there was no palmar erythema and 
spider angiomata.  Liver function tests were normal, and there 
was a positive rheumatoid factor and slightly increased C-
reactive protein.  Thyroid stimulating hormone was normal and it 
was noted that the Veteran had had treatment with thyroid 
replacement medication.  

Dr. R noted that hepatitis C was diagnosed well after the 
Veteran's time in the military and that it incubates for 
approximately 7 weeks and generally presents with jaundice, dark 
urine, right upper quadrant pain and malaise in people with 
active hepatitis.  Since the Veteran did not have these while in 
service, Dr. R opined that the hepatitis C is less likely as not 
related to tattoos, cocaine snorting and air gun inoculation from 
during service.  

In a September 2007 examination report addendum, Dr. R wrote that 
there is no dispute that the Veteran currently has hepatitis C.  
Dr. R opined that it is less likely as not that the flu-like 
symptoms noted in the STRs are related to hepatitis C because it 
was more likely that they were due to respiratory illness.  
Furthermore, Dr. R felt that the Veteran was correct in his 
statement that 80 percent of hepatitis C cases are asymptomatic, 
but he noted that people with Hepatitis C will develop laboratory 
findings of chronic liver damage within 20 to 40 years and that 
this was not the case with the Veteran.  Dr. R opined that had 
the Veteran had hepatitis C since the 1970s it is highly likely 
that he would have developed liver damage manifested by an 
elevation in liver enzymes.  Therefore, the hepatitis C was less 
likely than not a result of active duty service and was likely as 
not a result of exposure after active duty.

The Veteran testified at the October 2008 hearing that he 
believes that Dr. R's statements about the course of hepatitis C 
are incorrect based on medical studies he had submitted and 
specialists he spoke to.  He further testified that he 
administered his own tattoos using a sewing needle with thread 
wrapped around it and a new bottle of India ink.  When he snorted 
cocaine during service it was with a the shaft of a pen and he 
only did it once.  Furthermore, he has never used IV drugs.  The 
Veteran also said that when he received air gun inoculations 
during service proper sanitation was not utilized.  

The Veteran had another VA examination in April 2009, and his 
claims file was reviewed.  It was noted that the Veteran 
administered his own tattoos and that he sterilized the needles 
with alcohol.  The Veteran has not had any blood transfusions and 
he has not had numerous sexual partners.  He had occasional 
nausea, vomiting, and mid-abdominal pain.  The Veteran felt tired 
and fatigued on a daily basis.  The VA examiner noted that 
hepatitis is spread primarily by contact with blood or blood 
products, exposure to blood, injection by drug users, recipients 
of blood transfusions before 1992, and hemophiliacs who were 
treated with clotting factor concentrate before 1987.

The examiner opined that there is not enough evidence to say that 
that Veteran's hepatitis C was related active duty or any 
incident thereof, to include inoculations with injectors.  
Furthermore, there is not enough evidence to find that the 
tattoos were the causative factor of the hepatitis C.  The 
examiner noted that the Veteran has a history of heavy alcohol 
usage, which has been associated with increased rates of 
hepatitis C.  Furthermore, the Veteran snorted cocaine on one 
occasion, which was during service.  It was noted that the issue 
of hepatitis C via inoculations had been discussed with the 
gastroenterology staff of the Dallas VA medical center and the 
University of Texas - Southwestern Medical Center specializing in 
hepatitis, and that their conclusion was that it is less likely 
than not that hepatitis C was spread by inoculation with 
injectors based on the available medical evidence to date.

Where the record contains both positive and negative evidence, 
including addressing whether the veteran's claimed condition is 
related to military service, as in the current case, it is the 
responsibility of the Board to weigh the evidence, including the 
medical evidence, and determine where to give credit and where to 
withhold the same and, in so doing, the Board may accept one 
medical opinion and reject others.  Evans v. West, 12 Vet. App. 
22, 30 (1998), citing Owens v. Brown, Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  The Board is mindful that we must have 
plausible reasons, based upon medical evidence in the record, for 
favoring one medical opinion over another.  Evans, supra; see 
also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Thus, the weight to 
be accorded the various items of evidence in this case must be 
determined by the quality of the evidence, and not necessarily by 
its quantity or source.

The Board acknowledges that the Veteran has submitted journal 
articles that indicate a possible link between hepatitis C and 
air gun injections.  However, a causal relationship has not been 
established between the use of air guns and hepatitis C.  See 
Veterans Benefits Administration (VBA) Fast Letter 04-13 (June 
29, 2004).  We must point out in this regard that mere 
speculation cannot support a claim for service connection.  See 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (an opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish a causal nexus).  Furthermore, the April 
2009 VA examination report indicates that the issue of hepatitis 
C via inoculations was discussed with specialists, and that their 
conclusion was that it is less likely than not that hepatitis C 
was spread by inoculation with injectors based on the available 
medical evidence to date.

Dr. C wrote in September 2005 that the Veteran was infected 
during military service.  He based his conclusion in part on the 
tattoo that the Veteran received during service.  However, the 
Veteran has indicated that he administered his tattoo under 
sterile circumstances.  Dr. C also based his conclusion on the 
administration of air gun injections on the Veteran during 
service.  The Board finds that this rationale is speculative, 
since a causal relationship has not been established.  See VBA 
Fast Letter 04-13; Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (medical evidence merely indicating that a claimed 
disorder "may or may not" be related to service is too 
speculative to establish any such relationship).

In evaluating Dr. R's opinion, the Board notes that his 
implication from the March 2007 VA examination report that the 
Veteran would have had hepatitis C symptoms during service had he 
contracted it then is not supported by the medical evidence of 
record.  Therefore, Dr. R's opinions cannot be given probative 
value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (opinion 
based upon inaccurate factual premise has no probative value).  

The April 2009 VA examiner opined that there is not enough 
evidence to say that that Veteran's hepatitis C was related to a 
period of active duty or any incident thereof, to include 
inoculations with injectors or tattoos.  The Board finds the 
April 2009 VA examination to be of probative value because the 
examiner applied a valid medical analysis to the significant 
facts of the particular case in order to reach the conclusion.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

We recognize the sincerity of the arguments advanced by the 
Veteran that his hepatitis C is service connected.  However, the 
resolution of issues that involve medical knowledge, such as the 
diagnosis of a disability and the determination of medical 
etiology, requires professional evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that the 
Veteran's lay statements may be competent to support a claim for 
service connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of disability 
subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau, supra; Buchanan, supra 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when a lay 
person is competent to identify the medical condition, the lay 
person is reporting a contemporaneous medical diagnosis, or lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson, supra.  However, 
hepatitis C requires specialized training for a determination as 
to diagnosis and causation, and is therefore not susceptible of 
lay opinions on etiology.  

Because the evidence preponderates against the claim of service 
connection for hepatitis C, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

B. Degenerative Disc Disease and Osteophytosis of the Lumbar 
Spine with Left Lower Extremity Radiculopathy, Thyroid Disorder, 
and Rheumatoid Arthritis

The Board notes that the Veteran has not been found to be service 
connected for hepatitis C, and that therefore as a matter of law 
he cannot be found to be service-connected for any other 
disorders as secondary to hepatitis C.   See 38 C.F.R. § 3.310(a) 
(2010).  However, service connection for degenerative disc 
disease and osteophytosis of the lumbar spine with left lower 
extremity radiculopathy, a thyroid disorder, and rheumatoid 
arthritis will be considered on a direct basis.  

The STRs do not show any treatment, complaints or diagnoses 
related to these disorders.  The Veteran complained of a sore 
shoulder for 24 hours with no relief at February 1976 treatment 
and was diagnosed with a probable muscle strain.  The STRs do not 
indicate follow up treatment and the record does not indicate 
that there has been a chronic shoulder disorder.  Furthermore, 
the record does not show that arthritis was manifested within a 
year of active service.

The post-service treatment records indicate that the Veteran has 
been treated extensively for low back pain.  November 2003 VA 
treatment records indicate that the Veteran injured his back at 
age 25 when a sleep sofa fell on top of him bruising two 
vertebrae, and that he had had back problems since then.  Given 
that the Veteran was born in 1956 and left active service in 
1978, this incident occurred after his active service.  August 
2004 VA treatment records indicate that the Veteran reported 
falling while lifting furniture and that the pain had 
progressively worsened over time.  The Veteran was diagnosed with 
chronic low back pain secondary to multilevel degenerative disc 
disease and left lower extremity radiculopathy.  The record 
indicates that the Veteran's back has been treated with 
medication and injections.

November 2004 VA treatment notes indicate that the Veteran had 
hypothyroidism that was possibly Hashimoto's thyroiditis or 
autoimmune disease.  The Veteran had recently obtained 
thyroglobulin antibodies and thyroperoxidase antibodies and he 
had been started on a low dose of synthroid.  At the March 2007 
VA examination Dr. R noted that the Veteran had a rheumatoid 
factor and that the Veteran had had treatment with thyroid 
replacement medication.  

While the record shows that the Veteran has been diagnosed with 
degenerative disc disease and osteophytosis of the lumbar spine 
with left lower extremity radiculopathy, a thyroid disorder, and 
rheumatoid arthritis, the Board finds that the record does not 
indicate they are related to the Veteran's service on a direct or 
secondary basis.  See 38 C.F.R. §§ 3.303, 3.304, 3.310.  As 
discussed above, the treatment records indicate that the Veteran 
injured his back moving furniture after service.  The Veteran 
wrote in a September 2006 statement that he fully recovered from 
this back injury.  However, there is no indication from the 
record that the Veteran hurt his back during service.  
Furthermore, there is also no indication from the record that his 
thyroid disorder and rheumatoid arthritis had their origins in 
service.  He was not treated for and did not have complaints 
related to these disorders during service, and arthritis was not 
manifested within a year of service.  In addition, the Veteran 
has not alleged that these disorder are related to service in any 
way other than as secondary to hepatitis C.  Since the Veteran's 
hepatitis C has not been found to be service connected, these 
disorders cannot be service-connected as secondary to hepatitis 
C.  See 38 C.F.R. § 3.310(a).

Because the evidence preponderates against the claim of service 
connection for  degenerative disc disease and osteophytosis of 
the lumbar spine with left lower extremity radiculopathy, a 
thyroid disorder, and rheumatoid arthritis, the benefit-of-the-
doubt doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for hepatitis C is denied.

Service connection for degenerative disc disease and 
osteophytosis of the lumbar spine with left lower extremity 
radiculopathy is denied.

Service connection for a thyroid disorder is denied.

Service connection for rheumatoid arthritis is denied.




______________________________________________
ROBERT O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


